NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

ACCENTRA, INC. AND WORKTOOLS, INC.,
Plarlntiffs-C'ross Appellants,

V.

STAPLES, INC. AND
STAPLES THE OFFICE SUPERSTORE, LLC,.
Defendants-Appellants.

2012-1237, -1264

Appeals from the United States District Court for the
Central District of California in case no. 07 -CV-5862,
Chief Judge Audrey B. Collins.

ON MOTION

ORDER

Accentra, Inc. and Work'l`ools, Inc. move to withdraw
Jonathan Lagarenne and substitute Joseph Posillico as
principal counsel. Accentra et al. also moves for a 10-day
extension of time, until June 29, 2012, to file their initial
brief.

Upon consideration thereof,

ACCENTRA V. STAPLES 2

IT Is ORDERED THAT:

The motions are granted Joseph Posillico should
promptly file an entry of appearance.

FoR THE CoURT

 1 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: David Cotta, Esq.

Jonathan R. Lagarenne, Esq. F"_ED

Joseph F. Posillico, Esq. 
321 .)uN 1 3 2012

~ JANHORBAI.¥
CLE%K